At the outset, allow me to congratulate the President on his election as President of the General Assembly at its seventy-first session. Allow me also to thank Mr. Mogens Lykketoft for his tireless efforts throughout his presidency during the seventieth session. I would also like to extend special thanks to Secretary-General Ban Ki-moon. We thank him for his annual report on the work of the Organization (A/71/1) and for the high priority that he has given to the issues of the Middle East and Lebanon.
I take this opportunity to reiterate Lebanon’s commitment to assuming its role in achieving the lofty goals of the Organization. My country had the honour to have been among its founding Members. Foremost among those goals is the maintenance of peace and security, the promotion of world peace, securing the right of peoples to self-determination and ensuring respect for human rights.
In 2016 we have witnessed tremendous international efforts to mobilize goodwill, reduce the number of armed conflicts and strengthen communities. Such efforts have come about either under the auspices or with the contribution of the United Nations, with the goal of improving the international community’s ability to meet the unprecedented challenges that are the mark of our era. Perhaps the most noble milestones were the signing by 175 States of the Paris Agreement on Climate Change, which took place in April, and the holding of the World Humanitarian Summit, which was held in Istanbul in May.
Lebanon emphasizes the need to reactivate and revitalize the role of the General Assembly so as to make it more effective in addressing issues of concern to the whole of humankind. Lebanon laments that the Security Council has repeatedly failed to address the conflicts raging in many countries, particularly in the Middle East. Lebanon stresses the importance of reforming the Security Council in a way that would reflect the latest political, economic and demographic realities emerging in our world.
My country is undergoing a severe political crisis, the most salient aspect of which is the inability of Parliament for the past two and a half years to elect a President of the Republic. The crisis has led to the near paralysis of the legislative authorities and the slowdown of the work of the executive branch. It has also had negative repercussions on our economic situation.
All countries that consider themselves brothers and friends of Lebanon — all those who are familiar with the Lebanese scene — are well aware of the specificities of the political situation in my country and the extent to which it is influenced by external factors. The main external factor has been sharp regional polarization, which has turned into an open conflict in the entire region. Realism compels us to recognize that the solution to the problem of the presidential vacancy is not just in the hands of the Lebanese. I therefore call on all of Lebanon’s friends and supporters and all who are keen to avoid the emergence of a new area of tension in the Middle East to help the Lebanese elect a President of the country. The election of a new President will help rebalance our constitutional institutions and protect the Lebanese model of coexistence, which is the last surviving model based on plurality in the Levant.
We reiterate that the distressing war in Syria has produced a displacement crisis that has imposed an unbearable burden on Lebanon that exceeds our capacities. My country, with its limited surface area, is hosting numbers of displaced Syrians equivalent to one third of our population. We are shouldering our humanitarian duty towards those people with our limited resources and with insufficient support from the international community. We are disappointed with the level of international response to our needs as a host country — a response that is not commensurate with the pledges made or the goodwill expressed on so many occasions.
Lebanon cannot and will not assimilate additional displaced persons. Lebanon urges the United Nations to craft an overarching vision for resettling displaced Syrians living in our territory in areas inside Syria and for working with the parties concerned to turn such a vision into a workable plan at the earliest possible time. As we await the realization of that plan, we stress once more the temporary character of the Syrian presence in Lebanon. Let me declare that Lebanon is not a country of permanent asylum. Lebanon is the homeland of the Lebanese and only the Lebanese.
Lebanon continues to suffer from the threat of terrorism. Lebanon is engaged in an open confrontation with terrorism — a confrontation for which we have paid dearly with the lives of our soldiers, civilians and children. We declare a commitment to fight the scourge in all its forms. We stress the importance of regional and international cooperation in that fight.
We believe that the isolationist tendencies of some communities — retreating behind separation walls with the unhealthy encouragement of Islamophobia — are aimed at an Islam that is being deceitfully brandished and branded by terrorists to justify their crimes. Such isolationist tendencies do not represent a panacea against terrorism. Rather, they are a recipe for the emergence of violent, extremist and racist tendencies, which have been rejected by advanced democracies for a long time. Combating terrorism is a long-term process that requires major efforts at all levels. A precondition for the successful elimination of the terrorist phenomenon lies in eradicating its roots and the contributing factors that fuel it. We ought to address deprivation and injustice, which are the incubators of extremism, by meeting the legitimate demands of people for freedom, dignity and equality and by rejecting all forms of violence and exclusion.
On the tenth anniversary of the adoption of Security Council resolution 1701 (2006), Lebanon reiterates its commitment to that resolution with all its provisions. Once again, Lebanon calls on the international community to compel Israel to cease its violations of Lebanese sovereignty, to fully cooperate with the United Nations peacekeeping forces and the United Nations Interim Force in Lebanon, to demarcate what is left of the Blue Line and to withdraw from the northern part of Ghajar, the Shaba’a farmlands and the Kfar Shouba Hills.
Lebanon reiterates its strong determination to safeguard its full rights over its water and natural resources, including oil and gas, within its exclusive economic zone. Lebanon called on the Secretary- General, during his visit to Beirut last March, to make use of his good offices in resolving the issue of the delimitation of the exclusive economic zone between Lebanon and Israel. We look forward to his heightened role in that area.
We condemn Israel’s continuing occupation of the Palestinian land and its blockade of the Gaza Strip, as well as its obstruction of the efforts to rebuild what was destroyed by the Israeli aggression in the summer of 2014. We call for the principle of legal accountability to be applied in the case of the war crimes committed by Israel, to prevent those crimes from going unpunished.
We hold Israel responsible for foiling all attempts to reach a peaceful settlement, and we stress the need for a just, comprehensive and lasting solution to the conflict, based on Security Council resolutions 242 (1967) and 338 (1973), the Madrid terms of reference, including the principle of land for peace, and the Arab Peace Initiative. We furthermore stress the right of Palestinian refugees to return home, pursuant to international resolutions.
At this very moment, as I speak before the Assembly, a major cycle of violence continues to rage in the Arab Levant, causing the destruction of homes and livelihoods, hospitals and places of worship. Communities are being uprooted from their homelands and hurled into the abyss of an unknown future. Great cities are being razed to the ground and erased from the map without any consideration for their historical importance, or indeed their human heritage value.
We renew our call to all influential Powers to cease procrastinating and hesitating and to assume their responsibilities by acting with determination to stop the bloodshed and restore security and stability in our region. We appeal to everyone to join wholeheartedly and effectively in the fight against obscurantist terrorism. We warn against the dangers of tampering with maps, demolishing existing entities and changing the demographic nature of communities or threatening their social cohesion and religious diversity.
We believe that the main prerequisite for consolidating stability and eliminating hotbeds of extremism in the Middle East is to meet the just demands of the people to live independently, with dignity and freedom, and to find a just solution to the Palestinian cause. We would like to stress the importance of establishing peaceful relations among the countries of the region, based on good-neighbourliness, respect for the sovereignty of other countries and the principle of non-interference in their internal affairs. We call for the promotion of the culture of peace and dialogue to protect the oases of diversity in the Levant.
Amid the violent maelstrom that is sweeping across the Levant, where everything is in flux and endless waves of displaced persons are leaving their homes and communities, a small entity called Lebanon stands firm against the aftershocks of the crisis that is tearing everything apart around it, and offers the world a model other than that which is intended to prove the inability of our region to tolerate the possibility of coexistence among different entities.
Lebanon is a shining star, an example of affinity among various affiliations and a model totally opposed to the notion of a single-colour racist State that rejects all other shades. It is a laboratory of partnership at a time when sects, nationalities and ethnicities are fighting one another and populations are fleeing their countries. Yet that model is suffering from political weakness and needs the world to offer it a helping hand. Meanwhile, the Lebanese people will remain in the heart of the oppressed Levant — firmly committed to living together in one unified State.
